IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-15-00101-CV
                                      No. 10-15-00108-CV

                         IN THE INTEREST OF J.T., A CHILD
                                      AND
                        IN THE INTEREST OF M.K., A CHILD



                            From the 74th District Court
                             McLennan County, Texas
                     Trial Court Nos. 2013-2639-3 and 2013-154-3


                             MEMORANDUM OPINION


        William K. and Ashley T. appeal from judgments that terminated the parent-

child relationship between them and their children, J.T. and M.K.1 See TEX. FAM. CODE

ANN. § 161.001 (West 2008). In presenting this appeal, William’s appointed counsel has




1 M.K. was removed from William and Ashley prior to J.T.’s birth. J.T. was removed from William and
Ashley at the hospital. The cases were filed separately and never consolidated; however, they were tried
together. The trial court entered judgments in each cause number, which were appealed separately. The
issues presented in each appeal are the same; therefore, we will issue one opinion for both proceedings.
filed an Anders brief in support of a motion to withdraw in each appeal.2 See Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). In one issue, Ashley

complains that the trial court abused its discretion by denying her jury demand. We

grant William’s counsel's motions to withdraw, find that the trial court did not abuse its

discretion by denying Ashley’s jury demand, and affirm the judgments of the trial

court.

Anders v. California

         The procedures set forth in Anders v. California are applicable to appeals of orders

terminating parental rights. In re E.L.Y., 69 S.W.3d 838, 841 (Tex. App.—Waco 2002,

order) (per curiam) (applying Anders to parental termination appeals). See also Taylor v.

Texas Dep't of Protective & Regulatory Servs., 160 S.W.3d 641, 646-647 (Tex. App.—Austin

2005, pet. denied). In support of William’s counsel’s motions to withdraw, counsel

certifies that a conscientious examination of the record has been conducted and, in his

opinion, the record reflects no potentially plausible basis to support an appeal. Counsel

certifies that he has diligently researched the law applicable to the facts and issues and

candidly discusses why, in his professional opinion, William’s appeals are frivolous. In

re D.A.S., 973 S.W.2d 296, 297 (Tex. 1998). Counsel has demonstrated compliance with


2 William’s original appellate counsel passed away after she filed the Anders briefs and motions to
withdraw with this Court, which was also after the time for William to file a pro se response had passed.
We abated this proceeding for the appointment of new counsel to review the motions to withdraw and
briefs in support of the motions and new appellate counsel has notified this Court that he wishes to adopt
the motions and briefs filed by William’s original appellate counsel. We grant William’s new appellate
counsel’s request to adopt the previously-filed motions to withdraw and briefs in support of the motions.


In the Interest of J.T. and M.K., Children                                                         Page 2
the requirements of Anders by (1) providing a copy of the briefs to William and (2)

notifying him of his right to file a pro se response if he desired to do so. Id. William has

not filed a pro se response to the Anders briefs.

        Upon receiving a "frivolous appeal" brief, this Court must conduct a full

examination of all proceedings to determine whether the case is wholly frivolous. See

Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 349-50, 102 L. Ed. 2d 300 (1988); see also In

re M.A.R., No. 10-10-00237-CV, 2011 Tex. App. LEXIS 3596, at *2 (Tex. App.—Waco May

11, 2011, no pet.) (mem. op.).

Standard of Review in Termination Cases

        Due process requires application of the clear and convincing standard of proof in

cases involving involuntary termination of parental rights. In re J.F.C., 96 S.W.3d 256,

263 (Tex. 2002). Clear and convincing evidence is that measure or degree of proof

which will produce in the mind of the trier of fact a firm belief or conviction as to the

truth of the allegations sought to be established. See TEX. FAM. CODE ANN. § 101.007.

See also In re C.H., 89 S.W.3d 17, 25-26 (Tex. 2002).

        The Family Code permits a court to order termination of parental rights if the

petitioner establishes one or more acts or omissions enumerated under subsection (1) of

the statute and also proves that termination of the parent-child relationship is in the

best interest of the child. See TEX. FAM. CODE ANN. § 161.001; Holley v. Adams, 544
S.W.2d 367, 370 (Tex. 1976).



In the Interest of J.T. and M.K., Children                                              Page 3
Acts or Omissions

        The orders of termination each recite that William:

        knowingly placed or knowingly allowed the children to remain in
        conditions or surroundings which endangered the physical or emotional
        well-being of the children;

        engaged in conduct or knowingly placed the children with persons who
        engaged in conduct which endangered the physical or emotional well-
        being of the children;

        failed to comply with the provisions of a court order that specifically
        established the actions necessary for the parent to obtain the return of the
        children who had been in the permanent or temporary managing
        conservatorship of the Department for not less than nine months as a
        result of the children's removal from the parent under Chapter 262 for the
        abuse and neglect of the children; and

        used a controlled substance, as defined by Chapter 481, Health and Safety
        Code, in a manner that endangered the health or safety of the child, and:
        (i) failed to complete a court-ordered substance abuse treatment program;
        or (ii) after completion of a court-ordered substance abuse treatment
        program, continued to abuse a controlled substance.

TEX. FAM. CODE ANN. § 161.001(1)(D), (E), (O), & (P).

        Appellate counsel was appointed for William. A motion for new trial was filed

by William's original appellate counsel, but there is nothing in the record to indicate

that a hearing was requested or held on the motion.

        By the Anders brief, counsel evaluates potential issues on three of the grounds

supporting termination, sections 161.001(1)(D), (E), and (P). Counsel acknowledges that

only one statutory ground is necessary to support an order of termination in addition to

a finding that termination is in the children's best interest. See In re A.V., 113 S.W.3d


In the Interest of J.T. and M.K., Children                                             Page 4
355, 362 (Tex. 2003). The evidence to support the termination orders regarding the best

interest of the children was then analyzed and counsel concluded there is no arguable

error. Counsel's briefs evidence a professional evaluation of the record for error, and

we conclude that counsel performed the duties required of an appointed counsel.

        We have reviewed the record and agree with counsel's evaluation that there is

clear and convincing evidence to support termination under sections 161.001(1)(D), (E),

and (P). Further, because only one statutory ground is necessary to support an order of

termination, we need not evaluate the evidence as it pertains to the other ground for

termination alleged, subsection (O).

Best Interest of the Children

        Notwithstanding the sufficiency of the evidence to support termination under

section 161.001(1), we must also find clear and convincing evidence that termination of

the parent-child relationship was in the children's best interest. See TEX. FAM. CODE

ANN. § 161.001(2). There is a long-standing non-exhaustive list of factors for a court to

consider in deciding the best interest of a child in a termination case. See Holley v.

Adams, 544 S.W.2d 367, 371-72 (Tex. 1976).

        After reviewing the record, we agree with counsel's evaluations that there is clear

and convincing evidence under the appropriate legal and factual sufficiency standards

for the trial court to have determined that termination of the parent-child relationship

was in the best interest of J.T. and M.K.



In the Interest of J.T. and M.K., Children                                           Page 5
Summary

        After our review of the entire record and counsel's brief, we agree with counsel

that there are no plausible grounds for appeal. See Bledsoe v. State, 178 S.W.3d 824, 827-

28 (Tex. Crim. App. 2005). Accordingly, we affirm the trial court's judgments relating to

William.

Motion to Withdraw

        In accordance with Anders, counsel has filed a motion to withdraw in each

appeal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; see also In re Schulman, 252 S.W.3d
403, 407 n.17 (Tex. Crim. App. 2008). We grant counsel's motions to withdraw. 3 Within

five days of the date of this Court's opinion, counsel is ordered to send a copy of the

opinion and judgment to William and to advise him of his right to pursue a petition for

review in the Texas Supreme Court. See In re K.D., 127 S.W.3d 66, 68 n.3 (Tex. App.—

Houston [1st Dist.] 2003, no pet.).

Denial of Jury Trial

        In her sole issue, Ashley complains that the trial court erred by denying her jury

demand that was filed the day before the final hearing was scheduled.                              Ashley

requested and had counsel appointed to her shortly after the removal of M.K. That

3No substitute counsel will be appointed. Should William wish to seek further review of this case by this
Court or the Texas Supreme Court, he must either retain an attorney to file a motion for rehearing or a
petition for review or file a pro se motion for rehearing or a petition for review. Any motion for rehearing
must be filed within fifteen days of this opinion. Any petition for review must be filed within forty-five
days after the date of either this opinion or the last ruling by this Court on all timely-filed motions for
rehearing. See Tex. R. App. P. 53.7(a). Any petition for review must comply with the requirements of
Texas Rule of Appellate Procedure 53.2. Tex. R. App. P. 53.2.


In the Interest of J.T. and M.K., Children                                                           Page 6
counsel continued throughout the case but was allowed to withdraw on September 9,

2014, one week before the final hearing was scheduled on September 16, 2014. New

counsel was appointed shortly thereafter, and the final hearing was rescheduled for

September 24, 2014. Ashley filed a jury demand through her new trial counsel on

September 23, 2014, which was denied after a hearing on September 24, 2014. The trial

court started the final hearing on that date, but recessed the hearing and continued with

the majority of the hearing in early December of 2014.

        A request for a jury trial must be made "a reasonable time before the date set for

trial of the cause on the non-jury docket, but not less than thirty days in advance." TEX.

R. CIV. P. 216(a). The trial court has discretion to deny a jury trial in the absence of a

timely request for a jury or payment of the applicable jury fee. Monroe v. Alternatives in

Motion, 234 S.W.3d 56, 69-70 (Tex. App.—Houston [1st Dist.] 2007, no pet.) (citing

Huddle v. Huddle, 696 S.W.2d 895, 895 (Tex. 1985)). However, a trial court should grant a

jury demand, even if untimely, if to do so would not interfere with the court's docket,

delay the trial, or injure the other party. Id. at 70. To prevail, the complaining party

bears the burden to show that the untimely demand would not interfere with the docket

or prejudice the other side. See In re D.R., 177 S.W.3d 574, 579-80 (Tex. App.—Houston

[1st Dist.] 2005, pet. denied) ("[The requesting parties] have not demonstrated that a

jury trial . . . would not have interfered with the court's docket, delayed the trial, or

prejudiced the other parties.").



In the Interest of J.T. and M.K., Children                                          Page 7
        At the hearing regarding the jury demand, Ashley did not attempt to show that

granting the request would not interfere with the court's docket, delay the trial, or

injure the opposing parties.            See Monroe, 234 S.W.3d at 70.   Further, Ashley was

represented by counsel at all times starting shortly after M.K.’s removal, and Ashley

does not argue that her earlier trial counsel was ineffective for refusing to demand a

jury prior to his withdrawal. Because Ashley’s jury demand was untimely and because

she did not show that the demand would not adversely affect the court or other parties,

we hold that the trial court did not abuse its discretion in denying it. See Monroe, 234
S.W.3d at 70. We overrule Ashley’s sole issue.

Conclusion

        William’s appellate counsel’s motions to withdraw are granted. Further, having

found no reversible error, the judgments of the trial court are affirmed.




                                               TOM GRAY
                                               Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed October 22, 2015
[CV06]




In the Interest of J.T. and M.K., Children                                            Page 8